UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2082


GREG GIVENS,

                Plaintiff – Appellant,

          v.

MAIN STREET FINANCIAL SERVICES CORPORATION, Holding company
for Main Street Bank; REBECCA RANDOLPH; RICHARD LUCAS;
WILLIAM CRISWELL; KEVIN GESSLER; KEITH C. GAMBLE; PULLIN,
FOWLER, FLANAGAN, BROWN & POE, PLLC; CITY OF WHEELING, West
Virginia, individually and collectively,

                Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.       John S. Kaull,
Magistrate Judge. (5:10-cv-00027-FPS-JSK)


Submitted:   February 10, 2011            Decided:   February 16, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Greg Givens, Appellant Pro Se. Keith C. Gamble, PULLIN, FOWLER,
FLANAGAN, BROWN & POE, PLLC, Morgantown, West Virginia; Lee
Murray Hall, Arnold John Janicker, Nathanial Adam Kuratomi,
JENKINS FENSTERMAKER, PLLC, Huntington, West Virginia; Stephen
Mark Fowler, PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC,
Charleston, West Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Greg Givens appeals from the district court’s orders

sanctioning   Givens   and   denying       his   request   for   counsel.   On

October 28, 2010, the district court entered an order granting

Givens’ motion to remand the case to state court and vacating

the sanction order.     In light of the district court’s subsequent

order and the fact that the case is no longer pending in federal

court, we dismiss the appeal as moot.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                     DISMISSED




                                       3